*393The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Although the victims could not identify defendant, they were certain that there were two active participants in the crime and no other persons present. Defendant admitted being present for the robbery, while accompanying the codefendant, and fleeing afterwards, and admitted that no one else was present. The jury was free to reject that portion of defendant’s statement in which he denied participation. We perceive no abuse of sentencing discretion. Concur—Milonas, J. P., Ellerin, Kupferman, Tom and Mazzarelli, JJ.